Citation Nr: 9929556	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-05 785A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a fracture of the left femur with 
arthritis of the left hip, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from August 1970 
to February 1972.  

The veteran's claim of entitlement to an increased disability 
rating for post-operative residuals of a fracture of the left 
femur with arthritis of the left hip, which is currently 
evaluated as 20 percent disabling, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet.App. 629 (1992); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In August 1998, the Board of Veterans' Appeals (Board) 
remanded this issue for further evidentiary development.  
Specifically, in addition to asking that the veteran be given 
an opportunity to provide information regarding any further 
treatment that he may have recently received for this 
service-connected disability, the Board also requested that 
the regional office (RO) schedule him for a VA orthopedic 
examination.  The purposes of this examination were to 
determine whether the service-connected residuals of the 
fracture of the veteran's left femur caused symptoms of a 
left hip or left knee disability of such severity as to 
warrant an increased disability rating (see 38 C.F.R. 
§ 4.71a, Code 5255), to provide specific information 
concerning any functional loss that he may experience as a 
result of any left hip pain or flare-up (see DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995)), and to ascertain whether the 
veteran has arthritis of his left hip (see 38 C.F.R. § 4.71a, 
Codes 5003, 5010, and 5252).  

Pursuant to the Board's August 1998 remand, examinations were 
scheduled for the veteran, but he did not appear.  In 
particular, notification was sent to the veteran in December 
1998 and January 1998 at what was then his last known address 
to inform him that VA compensation evaluations had been 
scheduled for him.  These notifications included the date, 
time, and location of the examinations.  However, the veteran 
did not report for either examination.  

After receiving information from the veteran's representative 
that the veteran had a new address, another examination was 
scheduled for May 11, 1999.  Notice of this examination 
appointment was sent to the veteran in April 1999, but the 
veteran again failed to report for the scheduled examination.  
(The claims folder contains no evidence to rebut the 
presumption that the veteran was properly informed of the 
date and time of the May 1999 examination.  See Mason 
v. Brown, 8 Vet.App. 44, 53-55 (1995).)  

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the schedular 
criteria for an increasing rating, and because an examination 
was required in order to determine whether he had in fact met 
those criteria, the benefit sought cannot be granted at this 
time.  VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such an examination, or 
reexamination, . . . [and the] 
examination [was] scheduled in 
conjunction with . . . a claim for 
increase, the claim shall be denied.  

38 C.F.R. § 3.655(a), (b) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental SOC (SSOC) provided the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that this remand is the first 
time that the veteran has been expressly notified that his 
failure to report to the scheduled examination could result 
in a denial of his claim for increase.  The Board 
acknowledges that, in the April 1999 notification of the May 
1999 examination, the veteran was informed that, if he failed 
to report for the evaluation, "VA will consider . . . [his] 
claim without benefit of evidence from the examination which 
might be material to the outcome of . . . [his] claim."  
Significantly, however, in neither the April 1999 
notification nor at any other time, was the veteran 
specifically informed of the provisions of 38 C.F.R. § 3.655 
(specifically, that his failure to report for the re-
examination scheduled in conjunction with his increased 
rating claim could result in a denial of his claim).  

Moreover, the veteran has not yet been afforded an 
opportunity to present argument and/or evidence on the matter 
of the reason for his failure to report for the examination, 
nor has he been provided a SOC or SSOC with respect to the 
provisions of 38 C.F.R. § 3.655.  Therefore, to ensure, the 
veteran full due process of law and to avoid the possibility 
of prejudice, the Board will remand the matter to the RO so 
that a SSOC may be issued which contains a summary of the 
provisions of 38 C.F.R. § 3.655 and a discussion of how they 
affect his claim for an increased evaluation.  38 C.F.R. 
§ 19.9 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should issue a SSOC that contains 
a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§§ 19.29, 19.31 (1999).  The veteran and 
his representative should be afforded a 
reasonable period of time in which to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


